DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to communications received on September 24, 2021. Claims 1-20 are pending and addressed below.

Specification
For the record, Examiner acknowledges that the Specification submitted on September 24, 2021 has been accepted.

Drawings
For the record, Examiner acknowledges that the Drawings submitted on September 24, 2021 have been accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the limitation “wherein the encrypted portion is separate from the payload.” However, parent claim 8 recites the limitation “the encrypted portion including at least a portion of the payload.” It is unclear how a portion of the payload can be part of the encrypted content and also be separate from the encrypted content simultaneously.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,159,321 in view of Wilson et al. (U.S. Pub. No. 2014/0359291 and hereinafter referred to as Wilson). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 1-6, 8-15 and 17-20 are disclosed by claims 1-20 of U.S. Patent No. 11,159,321 except for the encrypted portion including at least a portion of the payload. However, Wilson does disclose the encrypted portion including at least a portion of the payload (paragraph [0433] of Wilson). It would have been obvious to one of ordinary skill in the art to modify claims 1-20 of U.S. Patent No. 11,159,321 with Wilson because this would increase security.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,159,321 and Wilson in view of Chen et al. (U.S. Pub. No. 2015/0310444 and hereinafter referred to as Chen). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claim 7 are disclosed by claims 1-20 of U.S. Patent No. 11,159,321 and Wilson except for determining the identity fidelity level to use in generating the identity attestation using a specification from the signature requesting service. However, Chen does disclose determining the identity fidelity level to use in generating the identity attestation using a specification from the signature requesting service (paragraph [0079] of Chen). It would have been obvious to one of ordinary skill in the art to modify the combination of claims 1-20 of U.S. Patent No. 11,159,321 and Wilson with Chen because this would increase security.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,159,321 and Wilson in view of Raduchel (U.S. Pub. No. 2015/0026478). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claim 16 are disclosed by claims 1-20 of U.S. Patent No. 11,159,321 and Wilson except for the payload comprising an email. However, Raduchel does disclose determining the payload comprising an email (paragraphs [0024]-[0025] of Raduchel). It would have been obvious to one of ordinary skill in the art to modify the combination of claims 1-20 of U.S. Patent No. 11,159,321 and Wilson with Raduchel because this would increase flexibility. Moreover, it is a simple substitution to replace the document of claims 1-20 of U.S. Patent No. 11,159,321 with the email document of Raduchel.

Claims 1-15 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 17/485,026 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 1-15 and 17-20 are disclosed by claims 21-40 of copending Application No. 17/485,026.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21-40 of copending Application No. 17/485,026 in view of Raduchel (U.S. Pub. No. 2015/0026478). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claim 16 are disclosed by claims 21-40 of copending Application No. 17/485,026 except for the payload comprising an email. However, Raduchel does disclose the payload comprising an email (paragraphs [0024]-[0025] of Raduchel). It would have been obvious to one of ordinary skill in the art to modify the combination of claims 21-40 of copending Application No. 17/485,026 with Raduchel because this would increase flexibility. Moreover, it is a simple substitution to replace the document of claims 21-40 of copending Application No. 17/485,026 with the email document of Raduchel. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-4, 8-10, 12, 14, 15 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/587,459 (reference application) in view of Wilson et al. (U.S. Pub. No. 2014/0359291 and hereinafter referred to as Wilson). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 1-4, 8, 9, 12, 14, 15, 17, 19 and 20 are disclosed by claims 1-20 of copending Application No. 16/587,459 except for the encrypted portion including at least a portion of the payload (as recited in independent claims 1, 8 and 17) and hash generation (as recited in claims 10 and 18). However, Wilson does disclose the encrypted portion including at least a portion of the payload (paragraph [0433] of Wilson) and hash generation (paragraphs [0433] and [0451] of Wilson). It would have been obvious to one of ordinary skill in the art to modify claims 1-20 of copending Application No. 16/587,459 with Wilson because this would increase security.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/587,459 and Wilson in view of Varanasi et al. (U.S. Pub. No. 2020/0059461 and hereinafter referred to as Varanasi). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claim 5 are disclosed by claims 1-20 of copending Application No. 16/587,459 except for a set of identity information. However, Varanasi does disclose a set of identity information (paragraphs [0029]-[0030] of Varanasi). It would have been obvious to modify claims 1-20 of copending Application No. 16/587,459 and Wilson with Varanasi because this would increase security and flexibility.
This is a provisional nonstatutory double patenting rejection
Claims 6-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/587,459 and Wilson in view of Chen et al. (U.S. Pub. No. 2015/0310444 and hereinafter referred to as Chen). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 6-7 are disclosed by claims 1-20 of copending Application No. 16/587,459 and Wilson except for an identity fidelity level and a specification from the signature requesting service. However, Chen does disclose an identity fidelity level and a specification from the signature requesting service (paragraph [0079] of Chen). It would have been obvious to modify claims 1-20 of copending Application No. 16/587,459 and Wilson with Chen because this would increase security.
This is a provisional nonstatutory double patenting rejection.
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/587,459 and Wilson in view of Conley (U.S. Patent No. 10,505,741). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claim 11 are disclosed by claims 1-20 of copending Application No. 16/587,459 and Wilson except for the hash of the payload in the encrypted portion and information regarding a procedure used to generate the hash of the payload. However, Conley does the hash of the payload in the encrypted portion and information regarding a procedure used to generate the hash of the payload (col. 12 lines 4-27, col. 14 lines 34-54, and col. 24 line 57 – col. 25 line 3 of Conley). It would have been obvious to modify claims 1-20 of copending Application No. 16/587,459 and wilson with Conley because this would increase security.
This is a provisional nonstatutory double patenting rejection.
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/587,459 and Wilson in view of Oakes, III (U.S. Patent No. 9,596,088 and hereinafter referred to as Oakes). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claim 13 are disclosed by claims 1-20 of copending Application No. 16/587,459 and Wilson except for liveness determination. However, Oakes does disclose liveness determination (col. 3 lines 20-31 of Oakes). It would have been obvious to modify claims 1-20 of copending Application No. 16/587,459 and Wilson with Oakes because this would increase security.
This is a provisional nonstatutory double patenting rejection
Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/587,459 and Wilson in view of Raduchel (U.S. Pub. No. 2015/0026478). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claim 16 are disclosed by claims 1-20 of copending Application No. 16/587,459 and Wilson except for the payload comprising an email. However, Raduchel does disclose the payload comprising an email (paragraphs [0024]-[0025] of Raduchel). It would have been obvious to modify claims 1-20 of copending Application No. 16/587,459 and Wilson with Raduchel because this would increase flexibility. Moreover, it is a simple substitution to replace the document of claims 1-20 of copending Application No. 16/587,459 with the email document of Raduchel
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raduchel (U.S. Pub. No. 2015/0026478) in view of Oakes, III (U.S. Patent No. 9,596,088 cited in the IDS filed on 9/24/2021 and hereinafter referred to as Oakes) in view of Wilson et al. (U.S. Pub. No. 2014/0359291 and hereinafter referred to as Wilson).
As to claim 1, Raduchel discloses a system for digital notarization using a biometric identification service, comprising: 
at least one non-transitory storage medium that stores instructions (paragraph [0063], Raduchel teaches a storage medium storing instructions); 
a biometric reader device (paragraphs [0053]-[0054] and [0057]-[0058], Raduchel teaches a camera); 
a communication unit (paragraphs [0019] and [0022], Raduchel teaches a communications device); and 
at least one processor, communicably coupled to the biometric reader device and the communication unit (paragraphs [0064]-[0065], Raduchel teaches processors for executing instructions), that executes the instructions to: 
receive a payload from a signature requesting service using the communication unit, the payload identifying a digital item to validate with a signature (paragraphs [0025], [0026], [0042] and [0052], Raduchel teaches receiving a document designated for notarization, the document being required by a third-party); 
obtain at least one digital representation of a biometric using the biometric reader device (paragraphs [0053]-[0054] and [0057]-[0058], Raduchel teaches capturing an image of a user); 
receive a data structure from an identification service using the communication unit, the data structure including the payload (paragraphs [0059]-[0062], Raduchel teaches receiving a notarized document); and 
transmit the data structure to the signature requesting service using the communication unit (paragraphs [0025], [0026], [0042] and [0052], Raduchel teaches sending the notarized document to the third-party.).
Raduchel does not specifically disclose the data structure including an identity attestation generated using the at least one digital representation of the biometric, at least a portion of the data structure encrypted using a private encryption key of the identification service to form an encrypted portion, the encrypted portion including at least a portion of the payload as claimed. 
However, Oakes does disclose 
the data structure including an identity attestation generated using the at least one digital representation of the biometric (col. 4 lines 12-32, col. 6 line 58 – col. 7 line 37, col. 10 line 56 – col. 11 line 6, and col. 18 lines 11-26, Oakes teaches affixing a verified biometric identity to a document.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Raduchel with the teachings of Oakes for including an identity attestation because this would increase security.
The combination of teachings between Raduchel and Oakes does not specifically disclose at least a portion of the data structure encrypted using a private encryption key of the identification service to form an encrypted portion, the encrypted portion including at least a portion of the payload as claimed. However, Wilson does disclose
at least a portion of the data structure encrypted using a private encryption key of the identification service to form an encrypted portion, the encrypted portion including at least a portion of the payload (paragraph [0433], Wilson teaches encrypting a portion of a document using a private key for later verification.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Raduchel with the teachings of Wilson for having at least a portion of the data structure encrypted using a private encryption key because this would increase security.
As to claim 2, the combination of teachings between Raduchel, Oakes and Wilson disclose the system of claim 1, wherein the at least one processor instantiates a service in order to perform processing to receive the payload (paragraphs [0025], [0026], [0042] and [0052], Raduchel teaches receiving a document designated for notarization, the document being required by a third-party service) and transmit the data structure (paragraphs [0025], [0026], [0042] and [0052], Raduchel teaches sending the notarized document to the third-party service.).
As to claim 3, the combination of teachings between Raduchel, Oakes and Wilson disclose the system of claim 2, wherein the at least one processor instantiates an identification system that obtains the at least one digital representation of the biometric (paragraphs [0053]-[0054] and [0057]-[0058], Raduchel teaches capturing an image of a user) and receives the data structure (paragraphs [0059]-[0062], Raduchel teaches receiving a notarized document.).

As to claim 8, Raduchel discloses a system for digital notarization using a biometric identification service, comprising: 
at least one non-transitory storage medium that stores instructions (paragraph [0063], Raduchel teaches a storage medium storing instructions); 
a communication unit (paragraphs [0019] and [0022], Raduchel teaches a communications device); and 
at least one processor, communicably coupled to the communication unit (paragraphs [0064]-[0065], Raduchel teaches processors for executing instructions), that executes the instructions to:
receive a payload from a signature requesting service using the communication unit, the payload identifying a digital item to validate with a signature (paragraphs [0025], [0026], [0042] and [0052], Raduchel teaches receiving a document designated for notarization, the document being required by a third-party); 
obtain at least one digital representation of a biometric (paragraphs [0053]-[0054] and [0057]-[0058], Raduchel teaches capturing an image of a user); 
determine an identity using the at least one digital representation of the biometric (paragraphs [0053]-[0054] and [0057]-[0058], Raduchel teaches verifying user identity); 
generate a data structure that includes the payload (paragraphs [0059]-[0062], Raduchel teaches receiving a notarized document); and 
transmit the data structure to the signature requesting service using the communication unit (paragraphs [0025], [0026], [0042] and [0052], Raduchel teaches sending the notarized document to the third-party.).
Raduchel does not specifically disclose generate an identity attestation using the identity; generate a data structure that includes the identity attestation; and encrypt at least a portion of the data structure using an identification service private encryption key to form an encrypted portion, the encrypted portion including at least a portion of the payload as claimed. However, Oakes does disclose
generate an identity attestation using the identity (col. 4 lines 12-32, col. 6 line 58 – col. 7 line 37, col. 10 line 56 – col. 11 line 6, and col. 18 lines 11-26, Oakes teaches affixing a verified biometric identity to a document);
generate a data structure that includes the identity attestation (col. 4 lines 12-32, col. 6 line 58 – col. 7 line 37, col. 10 line 56 – col. 11 line 6, and col. 18 lines 11-26, Oakes teaches affixing a verified biometric identity to a document.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Raduchel with the teachings of Oakes for including an identity attestation because this would increase security.
The combination of teachings between Raduchel and Oakes does not specifically disclose encrypt at least a portion of the data structure using an identification service private encryption key to form an encrypted portion, the encrypted portion including at least a portion of the payload as claimed. However, Wilson does disclose
encrypt at least a portion of the data structure using an identification service private encryption key to form an encrypted portion, the encrypted portion including at least a portion of the payload (paragraph [0433], Wilson teaches encrypting a portion of a document using a private key for later verification.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Raduchel with the teachings of Wilson for having at least a portion of the data structure encrypted using a private encryption key because this would increase security.
As to claim 9, the combination of teachings between Raduchel, Oakes and Wilson disclose the system of claim 8, wherein the encrypted portion is separate from the payload (paragraph [0433], Wilson teaches an encrypted document portion and a non-encrypted document portion.).
Examiner supplies the same rationale for the combination of the references as in claim 8 above.
As to claim 10, the combination of teachings between Raduchel, Oakes and Wilson disclose the system of claim 8, wherein the at least one processor: generates a hash of the payload; and includes the hash of the payload in the encrypted portion (paragraphs [0433] and [0451], Wilson teaches generating a document hash for verification.).
Examiner supplies the same rationale for the combination of the references as in claim 8 above.
As to claim 12, the combination of teachings between Raduchel, Oakes and Wilson disclose the system of claim 8, wherein the at least one processor: receives the payload; decrypts the encrypted portion; and provides the at least the portion of the payload extracted from the encrypted portion (paragraph [0433], Wilson teaches decrypting an encrypted document portion to provide the document.).
Examiner supplies the same rationale for the combination of the references as in claim 8 above.
As to claim 13, the combination of teachings between Raduchel, Oakes and Wilson disclose the system of claim 8, wherein the encrypted portion includes a liveness determination (col. 3 lines 20-31, col. 4 lines 12-32, col. 6 line 58 – col. 7 line 37, col. 10 line 56 – col. 11 line 6, and col. 18 lines 11-26, Oakes teaches biometric liveness detection and affixing a verified biometric identity to a document.).
Examiner supplies the same rationale for the combination of the references as in claim 8 above.
As to claim 14, the combination of teachings between Raduchel, Oakes and Wilson disclose the system of claim 8, wherein the at least one processor verifies the data structure by comparing at least part of the payload to at least part of the encrypted portion (paragraph [0433] and [0451], Wilson teaches comparing a document hash to a provided hash to determine a match for verification.).
Examiner supplies the same rationale for the combination of the references as in claim 8 above.
As to claim 15, the combination of teachings between Raduchel, Oakes and Wilson disclose the system of claim 14, wherein the at least one processor verifies the data structure in response to receiving the data structure from an electronic device (paragraph [0433] and [0451], Wilson teaches verifying a received document.).
Examiner supplies the same rationale for the combination of the references as in claim 8 above.
As to claim 16, the combination of teachings between Raduchel, Oakes and Wilson disclose the system of claim 8, wherein the payload comprises an email (paragraphs [0024] and [0025], Raduchel teaches an email.).

As to claim 17, Raduchel discloses a system for digital notarization using a biometric identification service, comprising: 
at least one non-transitory storage medium that stores instructions (paragraph [0063], Raduchel teaches a storage medium storing instructions); 
a communication unit (paragraphs [0019] and [0022], Raduchel teaches a communications device); and 
at least one processor, communicably coupled to the communication unit (paragraphs [0064]-[0065], Raduchel teaches processors for executing instructions), that executes the instructions to: 
determine to validate a digital item with a signature (paragraphs [0025], [0026], [0042], [0052] and [0054], Raduchel teaches determining to notarize a document); 
generate a payload that identifies the digital item to validate (paragraphs [0025], [0026], [0042], [0052] and [0054], Raduchel teaches generating data to send to the notary including the document); 
transmit the payload to an identification service using the communication unit (paragraphs [0025], [0026], [0042], [0052] and [0054], Raduchel teaches sending the data to the notary); 
receive a data structure from the identification service using the communication unit, the data structure including the payload (paragraphs [0059]-[0062], Raduchel teaches receiving a notarized document); and 
store the data structure associated with the digital item in the at least one non-transitory storage medium (paragraphs [0024], [0059]-[0062], Raduchel teaches storing the notarized document.). 
Raduchel does not specifically disclose the data structure including an identity attestation generated using at least one digital representation of a biometric, at least a portion of the data structure encrypted using a private encryption key of the identification service to form an encrypted portion, the encrypted portion including at least a portion of the payload as claimed. However, Oakes does disclose 
the data structure including an identity attestation generated using at least one digital representation of a biometric (col. 4 lines 12-32, col. 6 line 58 – col. 7 line 37, col. 10 line 56 – col. 11 line 6, and col. 18 lines 11-26, Oakes teaches affixing a verified biometric identity to a document.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Raduchel with the teachings of Oakes for including an identity attestation because this would increase security.
The combination of teachings between Raduchel and Oakes does not specifically disclose at least a portion of the data structure encrypted using a private encryption key of the identification service to form an encrypted portion, the encrypted portion including at least a portion of the payload as claimed. However, Wilson does disclose
at least a portion of the data structure encrypted using a private encryption key of the identification service to form an encrypted portion, the encrypted portion including at least a portion of the payload (paragraph [0433], Wilson teaches encrypting a portion of a document using a private key for later verification.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Raduchel with the teachings of Wilson for having at least a portion of the data structure encrypted using a private encryption key because this would increase security.
As to claim 18, the combination of teachings between Raduchel, Oakes and Wilson disclose the system of claim 17, wherein the at least the portion of the payload included in the encrypted portion comprises a hash of the at least the portion of the payload (paragraphs [0433] and [0451], Wilson teaches generating a document hash for verification.).
Examiner supplies the same rationale for the combination of the references as in claim 17 above.
As to claim 19, the combination of teachings between Raduchel, Oakes and Wilson disclose the system of claim 17, wherein the at least one processor verifies the data structure by comparing at least part of the payload to a copy of the at least the portion of the payload included in the encrypted portion (paragraph [0433] and [0451], Wilson teaches comparing a document hash to a provided hash to determine a match for verification.).
Examiner supplies the same rationale for the combination of the references as in claim 17 above.
As to claim 20, the combination of teachings between Raduchel, Oakes and Wilson disclose the system of claim 17, wherein the encrypted portion includes at least a portion of the at least one digital representation of the biometric (col. 4 lines 12-32, col. 6 line 58 – col. 7 line 37, col. 10 line 56 – col. 11 line 6, and col. 18 lines 11-26, Oakes teaches affixing a verified biometric identity to a document. paragraph [0433], Wilson teaches encrypting.).
Examiner supplies the same rationale for the combination of the references as in claim 17 above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Raduchel, Oakes and Wilson as applied to claim 1 above, and further in view of Varanasi et al. (U.S. Pub. No. 2020/0059461 and hereinafter referred to as Varanasi).
As to claim 5, the combination of teachings between Raduchel, Oakes and Wilson disclose the system of claim 1. The combination of teachings between Raduchel, Oakes and Wilson does not specifically disclose wherein the at least one processor determines a set of identity information to include in the identity attestation as claimed. However, Varanasi does disclose
wherein the at least one processor determines a set of identity information to include in the identity attestation (paragraphs [0029]-[0030], Varanasi teaches selecting a set of factors to use in an identity assertion.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Raduchel with the teachings of Varanasi for using a set of identity information to include in the identity attestation because this would increase security and flexibility.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Raduchel, Oakes and Wilson as applied to claim 1 above, and further in view of Chen et al. (U.S. Pub. No. 2015/0310444 and hereinafter referred to as Chen).
As to claim 6, the combination of teachings between Raduchel, Oakes and Wilson disclose the system of claim 1. The combination of teachings between Raduchel, Oakes and Wilson does not specifically disclose wherein the at least one processor determines an identity fidelity level to use in generating the identity attestation as claimed. However, Chen does disclose
wherein the at least one processor determines an identity fidelity level to use in generating the identity attestation (paragraph [0079], Chen teaches a minimum confidence level in determining a user’s identity is included in a request for identity authentication.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Raduchel with the teachings of Chen for using an identity fidelity level because this would increase security.
As to claim 7, the combination of teachings between Raduchel, Oakes, Wilson and Chen disclose the system of claim 6, wherein the at least one processor determines the identity fidelity level to use in generating the identity attestation using a specification from the signature requesting service (paragraph [0079], Chen teaches the confidence level may be requested by an entity seeking authentication.).
Examiner supplies the same rationale for the combination of the references as in claim 6 above.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Raduchel, Oakes and Wilson as applied to claim 10 above, and further in view of Conley (U.S. Patent No. 10,505,741).
As to claim 11, the combination of teachings between Raduchel, Oakes and Wilson disclose the system of claim 10, wherein the data structure includes: the payload (paragraphs [0059]-[0062], Raduchel teaches receiving a notarized document). The combination of teachings between Raduchel, Oakes and Wilson does not specifically disclose the hash of the payload in the encrypted portion; and information regarding a procedure used to generate the hash of the payload as claimed. However, Conley does disclose 
the hash of the payload in the encrypted portion (col. 12 lines 4-27, col. 14 lines 34-54, and col. 24 line 57 – col. 25 line 3, Conley teaches generating a hash by the notary); and information regarding a procedure used to generate the hash of the payload (col. 12 lines 4-27, col. 14 lines 34-54, and col. 24 line 57 – col. 25 line 3, Conley teaches identifying the hash algorithm.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Raduchel with the teachings of Conley for including information regarding a procedure used to generate the hash of the payload because this would save time and ensure accuracy.

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under nonstatutory double patenting set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 4 recites, inter alia, “wherein the service and the identification system communicate with each other to exchange the payload and the data structure.” While service and identification system are known in the art, the claimed communication to exchange the payload and data structure, in combination with the other limitations, is not considered to be taught in the prior art. Therefore, claim 4 is considered to recite allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Imai (U.S. Pub. No. 2007/0198830) – cited for teaching decrypting a document encrypted with a private key using a public key – paragraph [0013]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438